IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 440PA16

                                Filed 17 August 2018

STATE OF NORTH CAROLINA
              v.
CHRISTOPHER GLENN TURNER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 793 S.E.2d 287 (2016), affirming an order

entered on 15 January 2016 by Judge Michael Duncan in Superior Court, Caldwell

County. Heard in the Supreme Court on 6 November 2017.


      Joshua H. Stein, Attorney General, by Christopher W. Brooks, Special Deputy
      Attorney General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Daniel L. Spiegel, Assistant Appellate
      Defender, for defendant-appellee.


      PER CURIAM.


      For the reasons stated in State v. Curtis, ___ N.C. ___, ___ S.E.2d ___ (Aug. 17,

2018) (No. 441PA16), we reverse the decision of the Court of Appeals and remand this

case to that court for remand to the Superior Court, Caldwell County, with

instructions to vacate the 15 January 2016 Order Affirming District Court Order and

for further proceedings not inconsistent with our opinion in Curtis.


      REVERSED AND REMANDED.